
	

114 S1196 IS: Federal Land Access Act
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1196
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2015
			Mr. Cassidy (for himself, Mr. Inhofe, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Mineral Leasing Act to authorize the Secretary of the Interior to grant rights-of-way
			 on Federal land. 
	
	
 1.Short titleThis Act may be cited as the Federal Land Access Act. 2.Rights-of-way through National Park System land authorizedSection 28(b)(1) of the Mineral Leasing Act (30 U.S.C. 185(b)(1)) is amended—
 (1)in the first sentence, by striking (b) and all that follows through the purposes of this section and inserting the following:  (b)DefinitionsIn this section:
						(1)Federal lands
 (A)In generalThe term; and (2)by adding at the end the following:
				
 (2)InclusionFor purposes of granting an application for a natural gas pipeline right-of-way, the term Federal lands means all lands owned by the United States, except those lands held in trust for an Indian or Indian tribe and lands on the outer Continental Shelf..
			
